Title: From George Washington to the United States Senate and House of Representatives, 20 December 1791
From: Washington, George
To: United States Senate and House of Representatives



Gentlemen of the Senate, and of the House of Representatives.
United States [Philadelphia] December the 20th 1791.

I lay before you the copy of a letter which I have received from the Governor of the Commonwealth of Pennsylvania, and of sundry

documents which accompanied it, relative to a contract for the purchase of a certain tract of land bounding on Lake Erie; together with a copy of a report of the Secretary of State on the same subject.

Go: Washington

